Citation Nr: 0308278	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-07 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
costochondritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from September 11, 1990 to 
January 5, 1991, from January 8, 1991 to May 19, 1991, and 
from July 1997 to June 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Therein, the RO granted service 
connection for costochondritis (also claimed as chest pains) 
and assigned a zero percent disability rating, effective July 
1, 2000.  

The veteran maintains that she has been misdiagnosed.  She 
contends that she has an elevated right hemidiaphragm, as 
opposed to costochondritis.  The claim for service connection 
for an elevated right hemidiaphragm is referred to the RO for 
appropriate action.


FINDING OF FACT

The manifestations of the veteran's costochondritis include 
subjective complaints of daily pain in the middle, right and 
left chest, with excruciating flare-ups relieved only by 
rest; and objective evidence of chest wall tenderness, 
particularly in the second, third, and fourth costochondral 
junction, and no other physical or x-ray evidence of any 
injury or abnormality.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for 
costochondritis have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§4.7, 4.40, 4.56, 4.73, Diagnostic Code 
5321 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

VA's compliance with the statutory and regulatory provisions 
came by way of the Board's February 2003 notification to the 
veteran of the enactment and promulgation of the VCAA.  The 
Board provided the veteran and her representative with the 
applicable law and regulations and informed her of the type 
of information and evidence necessary to substantiate her 
claim, and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also provided the veteran with the new codified VCAA 
regulations, and pursuant to 38 C.F.R. § 3.159, explained the 
types of medical and lay evidence needed to evaluate her 
claim.  She was advised that she could submit private 
evidence or identify providers and authorize release of the 
records directly to VA.  In February 2003, the Board also 
informed the veteran of its intent to review her 
costochondritis disability under diagnostic criteria not 
previously considered by the RO, 38 C.F.R. § 4.73, Diagnostic 
Code 5321.  She was provided with that rating criteria.  
These actions are sufficient to satisfy the VCAA's notice 
requirements.  

With respect to the duty to assist, the RO secured all 
relevant treatment records and a relevant medical 
examination.  In correspondence received from the veteran in 
March 2003, she informed the Board that she had no further 
evidence to submit in support of her claim.  She said that 
she wanted her disability considered under the rating 
criteria for impairment of Muscle Group XXI.  As there is no 
other allegation or indication that relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist  
is met.  38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of her appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating  
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2002). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Costochondritis means inflammation of rib cartilage.  Since 
the veteran's costochondritis does not have its own 
diagnostic code, it must be rated by analogy.  38 C.F.R. 
§ 4.20.  When service connection and a noncompensable rating 
were established for costochondritis in December 2001, the 
disability was rated by analogy to Diagnostic Code(s) 5099-
5024, the criteria pertaining to tenosynovitis, and rated 
based on limitation of motion of affected parts.  In the May 
2002 Statement of the Case, the RO considered Diagnostic Code 
5021, for myositis, also rated as arthritis based on 
limitation of motion of affected parts.  

A review of the medical records shows that the veteran's 
service-connected costochondritis is manifested by complaints 
of pain in the chest wall, and she has been examined by VA 
and privately for this symptomatology.  

At VA general examination in September 2000, the veteran 
reported having a history of chest pain in the anterior chest 
wall, mostly on the left side, upper parasternal area.  The 
pain was worse with deep breaths or coughing, it occurred 
3 to 4 times per month, and lasted for 5 to 10 minutes.   No 
respiratory infections were reported, and the past diagnosis 
was costochondritis.  

Physical examination of the chest was clinically normal on 
percussion and auscultation.  There was minimal tenderness in 
the upper left parasternal area on the costochondral joint 
area on the second and third ribs.  There were none on the 
sternum or right parasternal area.  There was no swelling, 
effusion, redness, edema of the involved area.  The examiner 
commented on past diagnostic tests, to include a 1995 chest 
x-ray, which was negative, and a 1997  right upper quadrant 
ultrasound, which was negative.  The diagnoses included 
costochondritis, left more than right, chronic, intermittent.  

A private chest x-ray done in April 2001 shows the right 
hemidiaphragm was markedly elevated compared with the left.  
The impression was elevated right hemidiaphragm.  The 
possible cause could have been a phrenic nerve injury, 
subpulmonic or subphrenic process.  

A fluoroscopic sniff test was recommended and done in May 
2001.  The reading showed right phrenic paralysis with 
paradoxical motion.  Further diagnostic testing done in May 
2001, in the form of right and left lateral decubitus of the 
chest, showed elevation of the right hemidiaphragm, without 
evidence of air trapping or pleural abnormalities.  

At VA examination in July 2001 performed by a private 
physician at the request of the RO, the veteran presented 
with costochondritis and chest pain.  She reported that it 
hurt in the middle as well as right and left sides of the 
chest.  This occurred on a daily basis.  The costochondritis 
and chest pain were excruciating and there was no known 
precipitating factors.  Nothing alleviated the flare-ups, and 
the only thing which helped was laying down and resting.  

The veteran did not have any cancer of the muscle and had no 
muscle injury.  The chest x-ray from her private physician, 
showing that she had an elevated right hemidiaphragm, 
secondary to phrenic nerve injury, was again mentioned.  The 
veteran thought that the chest pain was because of the same.  

Physical examination revealed chest wall tenderness, 
particularly in the second, third, and fourth costochondral 
junction.  Neurological examination revealed that motor 
function was normal, and there was no muscle atrophy.  
Sensory was normal, and reflexes were normal.  For the 
veteran's claimed condition of costochondritis and the 
claimed condition of chest pain, the diagnosis was the same, 
costochondritis.  Her functional status was discussed, in 
that she could not sit or stand for a long periods of time, 
and that her daily activities were limited in terms of stair 
climbing, etc; but this discussion was mostly referable to 
another diagnosis of lumbar strain.  

In a corresponding Addendum, also dated in July 2001, it was 
noted, among other things, that chest x-rays showed that soft 
tissues and osseous structures were normal.  The lungs were 
satisfactorily expanded and clear.  The costophrenic angles 
were sharp.  The impression was normal chest.  

As indicated earlier, the Board notified the veteran that it 
would consider another possible diagnostic code for rating 
the costochondritis by analogy.  The condition may be rated 
by analogy under 38 C.F.R. § 4.73, Diagnostic Code 5321, 
which pertains to injury to Muscle Group XXI, the muscles of 
respiration (the thoracic muscle group).  The veteran's 
disability is not particularly amenable to evaluation under 
Diagnostic Code 5321 in that there is no evidence of muscle 
injury as generally contemplated by the specified evaluative 
criteria for muscle injuries.  However, a review of the 
Rating Schedule fails to disclose a diagnostic code that is 
more apt.  

For example, as regards the analogous rating codes relied on 
by the RO in assigning the current zero percent rating for 
costochondritis, under myositis or tenosynovitis, the 
diseases under these codes are rated on limitation of motion 
of the affected parts, as arthritis, degenerative.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5021-5024 (2002).  There is no 
applicable code for limitation of movement of the chest/ribs.  

Diagnostic Code 5297, which provides for a 10 percent rating 
for removal of one rib or resection of two or more ribs 
without regeneration; a 20 percent rating requires removal of 
two ribs, can be considered; but it is not applicable because 
the veteran does not actually have rib removal, and the 
medical evidence does not suggest that her costochondritis 
produces impairment which is analogous to removal of two 
ribs.  

There is no evidence of disability analogous to widespread 
musculoskeletal pain and tenderness to warrant a rating by 
analogy to fibromyalgia (Diagnostic Code 5025), no evidence 
of pulmonary disability to warrant a rating under any of the 
respiratory disorders (38 C.F.R. §  4.97), no diagnosis or 
evidence of neurological etiology to the veteran's pain 
related to costochondritis (38 C.F.R. § 4.124a ), and no 
evidence of herniation or rupture of the diaphragm 
(Diagnostic Code 5324).
 
Therefore, the best rating analogy is to Muscle Group XXI, 
the thoracic muscle group, functions in respiration.  Under 
Diagnostic Code 5321, when there is slight disability, a 
noncompensable rating is assigned.  A 10  percent rating is 
awarded for moderate disability.  A 20  percent rating is in 
order for moderately severe or severe disability.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2002).  

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2002).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of  
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity  
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Also applicable, is 38 C.F.R. § 4.40, for functional loss, 
because the veteran's pain is supported by adequate pathology 
as indicated in the record.  

After careful review of the evidence in this case, and 
pursuant to Diagnostic Code 5321, the Board finds that a 
10 percent rating, and no more, is warranted for moderate 
impairment.  The medical evidence of record supports the 
veteran's complaints of chest pain.  As noted, the recent 
medical evidence of record reveals that she experiences chest 
wall tenderness, particularly in the second, third, and 
fourth costochondral junction.  She has subjective complaints 
of daily pain in the chest.  This evidence supports a 10 
percent rating, but no more, for moderate impairment.  
38 C.F.R. § 4.73, Diagnostic Code 5321.

Again, such a rating is by analogy; the veteran is only 
service connected for costochondritis and such does not 
actually involve a muscle injury.  This 10 percent rating for 
moderate disability of Muscle Group XXI encompasses fatigue 
pain as discussed in 38 C.F.R. § 4.56.  The information 
concerning the extent of the injury and treatment in service 
for costochondritis and the objective findings in more recent 
medical records reveal none of the characteristics of a 
moderately severe (20 percent) muscle injury, under the 
guidelines of 38 C.F.R. § 4.56.  Recent examination revealed 
no muscle injury or atrophy and objective findings consist 
primarily of only chest wall tenderness.  The primary reason 
for granting this compensable rating is due to the veteran's 
well documented tenderness and pain of the chest wall.  See 
38 C.F.R. §§ 4.7, 4.40, 4.56, 4.73, Diagnostic Code 5321.  

The veteran has asked for a separate rating for left 
paraspinal pain.  There is no indication that left paraspinal 
pain is associated with her costochondritis.  Regardless, the 
current 10 percent rating already contemplates her complaints 
of pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  

In reaching this decision the Board considered and applied 
the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1  
Vet. App. 49 (1990).  The 10 percent rating is assigned for 
the entire period of time that service connection has been in 
effect for this disability.  Fenderson, supra.  


ORDER

An initial 10 percent evaluation for costochondritis is 
granted; subject to the regulations pertinent to the 
disbursement of monetary funds.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

